159 Mich. App. 796 (1987)
407 N.W.2d 78
PEOPLE
v.
McFADDEN
Docket No. 87957.
Michigan Court of Appeals.
Decided May 4, 1987.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, John D. O'Hair, Prosecuting Attorney, Timothy A. Baughman, Chief of the Criminal Division, Research, Training and Appeals, and Andrea L. Solak, Principal Attorney, Appeals.
Thomas A: Howard and Laurel A. Stuart, for defendant on appeal.
Before: D.E. HOLBROOK, JR., P.J., and SULLIVAN and M. WARSHAWSKY,[*] JJ.
PER CURIAM.
Following a jury trial defendant was convicted of first-degree murder, MCL 750.316; MSA 28.548, and possession of a firearm during the commission of a felony, MCL 750.227b; MSA 28.424(2). Defendant was sentenced to life imprisonment and appeals as of right contending that he was denied effective assistance of counsel by trial counsel's failure to seek suppression of evidence of a photographic identification of defendant made without defendant's counsel present and by trial counsel's failure to impeach a witness with his preliminary examination testimony. We find both allegations of error to be meritless and affirm defendant's convictions.
Defendant contends that his trial counsel was ineffective under Michigan constitutional standards. Const 1963, art 1, § 17. In People v Garcia, 398 Mich. 250, 264; 247 NW2d 547 (1976), the *798 Michigan Supreme Court adopted the test formulated by the Sixth Circuit Court of Appeals in Beasley v United States, 491 F2d 687 (CA 6, 1974), as its standard of review of the effectiveness of assistance of counsel. As adopted, the standard requires that defense counsel "perform at least as well as a lawyer with ordinary training and skill in the criminal law" and conscientiously protect his client's interest undeflected by conflicting considerations. The test was further interpreted to provide that, where a defense counsel fails to perform at this minimum level of competence, harmless error tests are not applied and it is unnecessary to affirmatively establish prejudice. People v Jenkins, 99 Mich. App. 518, 519; 297 NW2d 706 (1980). The Garcia Court further found that even where defense counsel's performance satisfies the Beasley test, the defendant might nevertheless be entitled to a new trial if the defendant could show that his counsel had made a "serious mistake" but for which the defendant would have had a "reasonably likely chance of acquittal." Garcia, supra. We find that defense counsel's performance afforded defendant effective assistance of counsel under the Garcia standard.
First, defense counsel's failure to move to suppress the photographic identification of defendant did not amount to ineffective assistance of counsel since the photographic line-up procedure was not defective. In People v Anderson, 389 Mich. 155; 205 NW2d 461 (1973), a panel of this Court stated that, subject to certain exceptions, identification by photograph should not be used where the accused is in custody, and that where there is a legitimate reason to use photographs for identification of an accused in custody, the accused has a right to have counsel present during the identification procedure. In People v Lee, 391 Mich. 618, 624-625; 218 *799 NW2d 655 (1974), the Court said it was the fact of custody which required the implementation of the rules in Anderson. The Court specifically declined to extend Anderson to precustody or prequestioning phases of the criminal investigation. When the photographic line-up herein took place defendant was neither in custody nor was he readily available for a corporeal line-up. Moreover he had not become the focus of the investigation. See People v Harrison, 138 Mich. App. 74, 76; 359 NW2d 256 (1984), lv den 421 Mich. 864 (1985).
"Readily available" has been strictly construed to mean subject to legal compulsion to appear at a line-up. Harrison, supra, and the cases cited therein. We do not find that, in this case, defendant was "readily available" for a corporeal line-up. No warrant had been issued for defendant's arrest and thus the police had no means by which defendant could have been compelled to appear. Up to the time of the photographic identification, probable cause for defendant's arrest was still lacking.
Nor do we find that defendant was the focus of the investigation. Other than the fact that defendant had been arrested and released there is no other evidence tending to show that defendant had become the clear focus of the investigation at the time that the photographic line-up was conducted. Simply because defendant was under investigation did not make it necessary for counsel to be present at a photographic line-up. Lee, supra; People v Hoerl, 88 Mich. App. 693; 278 NW2d 721 (1979); Harrison, supra, p 77. Hence, we conclude that the photographic identification procedure was proper and that trial counsel performed at least as well as a lawyer with ordinary training and skill in deciding not to move to suppress evidence of the identification. Nor do we find that defense counsel made *800 a serious mistake but for which defendant would have had a reasonably likely chance of acquittal. Garcia, supra.
Defendant also contends that trial counsel's failure to impeach Cornell Johnson by use of Johnson's preliminary hearing testimony constituted ineffective assistance of counsel. We disagree. A review of the lower court record reveals that Johnson was the subject of rigorous cross-examination in an attempt to impeach his testimony with respect to the events which he witnessed on the morning that the victim was killed. Furthermore, defense counsel attempted to impeach Johnson's credibility by pointing out Johnson's prior convictions. We find that counsel's performance was equal to that of a lawyer with ordinary training and skill and that he conscientiously protected his client's interests. Moreover we do not find that failure to impeach Johnson on all contradictory aspects of his preliminary examination and trial testimony was a serious mistake but for which defendant would have had a reasonably likely chance of acquittal. Garcia, supra. Rather, his decision not to delve into all the differences constituted a matter of trial strategy for which this Court will not substitute its judgment. People v Harris, 133 Mich. App. 646, 654; 350 NW2d 305 (1984).
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.